                Case 2:18-cr-00212-TLN Document 53 Filed 09/07/21 Page 1 of 3



 1   LAW OFFICE OF WING & PARISI
     917 G Street
 2   Sacramento, CA 95814
     Telephone: (916) 441-4888
 3
     Attorney for Defendant
 4   A. VERN SAETEURN
 5

 6

 7                                  IN THE UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                              CASE NO. 2:18-CR-212 TLN
11             Plaintiff,                                   STIPULATION AND ORDER CONTINUING
                                                            STATUS CONFERENCE AND EXCLUDING
12                             v.                           TIME UNDER THE SPEEDY TRIAL ACT
13    A. VERN SAETEURN,
14             Defendant.                                   Date: September 9, 2021
                                                            Time: 9:30 a.m.
15                                                          Court: Hon. Troy L. Nunley
16

17           Plaintiff United States of America and defendant A. Vern Saeteurn, through their

18   respective attorneys, request that the status conference set for September 9, 2021, be continued

19   by the Court to October 21, 2021, at 9:30 a.m., to allow defense counsel necessary time to

20   complete investigation of sentencing mitigation witnesses and evidence in anticipation of a change

21   of plea in this matter.

22           This case involves, among other allegations, that defendant participated in a controlled

23   substance distribution operation along with his brother, Ou Vern Saeteurn, who is charged in a

24   separate related case (Case Number 2:18-cr-244 TLN). Given the need for further preparation time,

25   counsel for A. Vern Saeteurn requests that time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A)

26   and B(iv) and Local Code T4 to allow reasonable time to prepare.

27
                                                           1
28   STIPULATION & ORDER CONTINUING
     STATUS CONFERENCE
              Case 2:18-cr-00212-TLN Document 53 Filed 09/07/21 Page 2 of 3


            The parties anticipate resolution of this matter by a written plea agreement. Settlement
 1
     efforts have been complicated by measures taken to mitigate the spread of COVID-19. Since
 2

 3   March 18, 2020, this Court has issued a series of General Orders, including General Orders

 4   612, 617, 618, 620, 624, 628, 630 and 631, restricting access to federal courthouses in the

 5   Eastern District of California for the period from March 18, 2020, up to June 14, 2021. General
 6
     Order 631 authorized each district judge to determine whether to conduct hearings either in
 7
     person or via videoconferencing beginning on June 14, 2021.
 8
            A recent surge in infections involving the Delta Variant caused Sacramento health
 9
     officials to reimpose indoor masking requirements. These public health orders and
10

11   accompanying developments regarding the pandemic have impacted the ability of defense

12   counsel to meet with A. Saeturn and prepare for his change of plea hearing. A. Saeteurn is
13   being held in pre-trial detention at the Sacramento County Main Jail. Defense counsel continues
14
     efforts to meet in-person with A. Saeteurn. Due to practical limitations on client access, defense
15
     counsel requires additional time to meet with Mr. Saeteurn and to investigate potential
16
     mitigation evidence in support of the defense sentencing request.
17

18          Assistant U.S. Attorney Paul A. Hemesath has reviewed this stipulation and

19   authorized Attorney Linda Parisi via email to sign it on his behalf.

20          Dated: September 3, 2021                             /s/ Linda Parisi
21
                                                         LINDA PARISI
22                                                       Attorney for Defendant A. SAETEURN

23         Dated: September 3, 2021                       PHILLIP A. TALBERT
                                                          Acting United States Attorney
24

25                                                        /s/ Paul A. Hemesath
                                                   By:    PAUL A. HEMESATH
26                                                        Assistant United States Attorney

27

28
     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                        2
                 Case 2:18-cr-00212-TLN Document 53 Filed 09/07/21 Page 3 of 3



 1                                                   ORDER

 2            The Court, having received, read, and considered the stipulation of the parties, and good

 3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

 4    hereby ORDERED that the status conference, presently set September 9, 2021, shall be

 5    continued to October 21, 2021, at 9:30 a.m.

 6            Based on the representations of the parties in their stipulation, the Court finds that: (1)

 7    the failure to grant this requested continuance would deny defense counsel reasonable time

 8    necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

 9    ends of justice served by continuing the case as requested outweigh the best interests of the public

10    and the defendant in a speedy trial.

11            The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12    18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13    the date of this stipulation, September 9, 2021, up to and including the October 21, 2021 status

14    conference hearing, shall be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local

15    Code T4 to allow defense counsel reasonable time necessary to prepare.

16                    IT IS SO ORDERED.

17
      Dated: September 7, 2021
18
                                                                      Troy L. Nunley
19                                                                    United States District Judge

20
 21

 22

 23

 24

 25

 26

 27
 28

      STIPULATION & ORDER CONTINUING STATUS
      CONFERENCE AND EXCLUDING TIME                          3
